Citation Nr: 1544731	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  12-24 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for peripheral neuropathy of each lower extremity, to include as due to herbicide exposure and/or radiotherapy for service-connected prostate cancer.

(The issue of entitlement to relief from the payment of agent fees from past-due benefits awarded by a February 2014 rating decision in the calculated amount of $1,686.85 is the subject of a separate appellate decision.)


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968 and from February 1975 to February 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before the undersigned in August 2014.  A transcript of the hearing is of record.  

In January 2015 and August 2015, the matter was remanded for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

This appeal was most recently remanded in August 2015 to ensure substantial compliance with the instructions outlined in the Board's January 2015 remand.  Specifically, the August 2015 remand explained that the January 2015 remand had directed the AOJ to readjudicate the issue on appeal on the basis of regulatory changes to 38 C.F.R. § 3.309, effective September 6, 2013, in replacing the term "acute and subacute peripheral neuropathy" with "early onset peripheral neuropathy" and related modifications.  See 78 Fed. Reg. 54,763 (2013).  

Furthermore, the August 2015 remand noted that the record indicated the case had been recertified to the Board for review in June 2015, and the Board by its correspondence of June 18, 2015, advised the Veteran that it had again received his case for review.  The remand explained that, subsequently, the AOJ prepared and provided to the Veteran a supplemental statement of the case July 30, 2015, and that this action violated 38 C.F.R. § 19.37 and warranted return of the case to the AOJ for corrective action.  See 38 C.F.R. § 19.31.

The Board's August 2015 remand also indicated that information on file showed that, pursuant to the Board's January 2015 remand, the AOJ had requested that the Veteran submit all pertinent records from Doctors Gilbert and Barta.  The Veteran advised the AOJ in April 2015 that all of the records in question were mailed by the private providers to the AOJ on March 28, 2015.  Nevertheless, the record did not, and still does not, encompass any treatment records from these physicians received by the AOJ in late March 2015 or April 2015, or at any later point.  As the Veteran's correspondence indicated the record on appeal may not be fully complete, the August 2015 remand instructed the AOJ to take further efforts to obtain any additional records from each such medical provider.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Unfortunately, although VA's electronic appeals tracking system indicates the AOJ returned the case to the Board in September 2015, the record does not reflect that the AOJ has completed any of the actions requested by the August 2015 remand.  The Board notes that an August 2015 waiver from the Veteran's representative seems to indicate that a supplemental statement of the case may have been prepared; however, if so, it has not been associated with the claims file.  

Therefore, further remand is required to ensure substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain for inclusion in the Veteran's electronic claims folder all private treatment records from Doctors Gilbert and Barta, which are not already on file, after obtaining appropriate written authorization from the Veteran.  

2.  Thereafter, readjudicate the issue on appeal on the basis of all pertinent evidence and dispositive law and regulations, including but not limited to the changes to 38 C.F.R. § 3.309, effectuated in September 2013, and all pertinent evidence inclusive of that considered by the AOJ in its decisional document of July 2015.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, then provide him and his representative with a supplemental statement of the case reflecting all pertinent evidence and governing law and regulations and afford them a reasonable period for a response, prior to returning the case to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

